DETAILED ACTION
This is on the merits of Application No. 16/462565, filed on 05/21/2019. Claims 12-22 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102011117781 to Gremplini (cited in applicant’s IDS).
Gremplini discloses:
(Claim 12) A hybrid module for a motor vehicle (Fig. 2) for coupling an internal combustion engine (12) comprising: a disconnect clutch (30) for: transmitting a first torque from the internal combustion engine to the hybrid module; and, disconnecting the hybrid module from the internal combustion engine; an electrical machine (34) for generating a drive torque and comprising a rotor (36) with a rotational axis; a dual-clutch device (20) for transmitting a second torque from the electrical machine or the 
(Claim 14) wherein: the first partial clutch, the second partial clutch, or the disconnect clutch comprises: 2Attorney Docket No. E161749 WO-USU.S. Patent Application No. 16/462,565a clutch disk (disks of 22); and, a carrier device (52) for transmitting torque from the clutch disk to a gearbox input shaft (56) or to an intermediate shaft; and, the carrier device is connected rotationally conjointly to the clutch disk, and fixed in the axial direction to the clutch disk, the gearbox input shaft, or the intermediate shaft.
(Claim 17) a rotor carrier (32) connected substantially rotationally conjointly to the rotor; and, an intermediate shaft (62) connected substantially rotationally conjointly to the rotor carrier for transmitting a torque from the internal combustion engine to the rotor carrier.
(Claim 18)
(Claim 19) a support wall (46), wherein the intermediate shaft is mounted rotatably on the support wall (as the shafts 62 and 32 are integral, the intermediate shaft can be said to be rotatably mounted on the support wall through bearing 66).
(Claim 22) A drive arrangement for a motor vehicle comprising: an internal combustion engine; a gearbox; and, a hybrid module (See Fig. 1) comprising: a disconnect clutch for: transmitting a first torque from the internal combustion engine to the hybrid module; and, disconnecting the hybrid module from the internal combustion engine; an electrical machine for generating a drive torque and comprising a rotor with a rotational axis; a dual-clutch device for transmitting a second torque from the electrical machine or the disconnect clutch to the gearbox and comprising a first partial clutch and a second partial clutch, the first partial clutch and the second partial clutch each arranged at least sectionally within the space surrounded by the rotor; a disconnect clutch actuating system for actuating the disconnect clutch; a first actuating system for actuating the first partial clutch; and, a second actuating system for actuating the second partial clutch, wherein the disconnect clutch actuating system, the first actuating system, and the second actuating system are arranged next to one another in an axial direction and not interlaced radially one inside the other (See Claim 12).

    PNG
    media_image1.png
    842
    812
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gremplini in view of U.S. Patent App. Pub. No. 2008/0109125 to Hahn.
Reidisser discloses:
The limitations of claim 12.
Reidisser does not disclose:
(Claim 13) a belt drive for transmitting rotational movement of the rotor to the dual-clutch device.
Hahn teaches:
(Claim 13) a motor in a driveline that can be connected either directly or through a belt drive (Par. [0019]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Reidisser to have the motor transmit rotation through a belt drive, as taught by Hahn, in order to accommodate different sizing constraints needed of the system. Providing a belt drive allows the motor to be placed in a different location which can allow for different spatial arrangements. Hahn provides teachings of these different connections that can be applied to a motor that could be applied to any kind of similar hybrid vehicle structure.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gremplini in view of WO2017/012777 to Reidisser et al.
Gremplini discloses:
(Claim 15) wherein: at least one of the disconnect clutch actuating system, the first actuating system, or the second actuating system comprises: a ring-shaped actuating bearing (bearings of 82, 90, 98) for permitting relative rotational movement between a 
Gremplini does not disclose:
(Claim 15) wherein: at least one of the disconnect clutch actuating system, the first actuating system, or the second actuating system comprises: a substantially ring-shaped piston cylinder unit including an axially displaceable piston and a radial extent with a first radial spacing measured from the rotational axis; the ring-shaped actuating bearing comprising a circumferential path with a second radial spacing measured from the rotational axis that is less than the first radial spacing.
Reidisser teaches:
(Claim 15) wherein: at least one of the disconnect clutch actuating system, the first actuating system, or the second actuating system comprises: a substantially ring-shaped piston cylinder unit (Fig. 3 element 78) including an axially displaceable piston (Fig. 3 element 82) and a radial extent with a first radial spacing measured from the rotational axis; and, a ring-shaped actuating bearing (Fig. 3 element 86) for permitting relative rotational movement between the piston cylinder unit and a clutch element to be actuated, the ring-shaped actuating bearing comprising a circumferential path with a second radial spacing measured from the rotational axis that is less than the first radial spacing (See Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Gremplini to have the piston cylinder unit with a first radial spacing larger than the radial spacing of the bearing, as taught by Reidisser, as an obvious design choice and to form a better seal and actuation mechanism for the clutch. Gremplini already discloses using a piston 

The combination of Gremplini and Reidisser would therefore teach:
(Claim 16) wherein the first partial clutch and the second partial clutch comprise respective friction engagement elements with a third radial spacing measured from the rotation axis that is greater than the second radial spacing (the spacing between the clutches and the rotation axis would be greater than what is considered the second radial spacing in Gremplini).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659